SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
247
KA 99-02223
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

ANTHONY SHERROD, DEFENDANT-APPELLANT.


EASTON THOMPSON KASPEREK SHIFFRIN LLP, ROCHESTER (BRIAN SHIFFRIN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Ronald
H. Tills, A.J.), rendered June 16, 1998. The judgment convicted
defendant, upon a jury verdict, of kidnapping in the second degree,
rape in the first degree (three counts), sodomy in the first degree
(three counts), robbery in the second degree, sexual abuse in the
first degree and unauthorized use of a vehicle in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court